132 Cal. Rptr. 2d 527 (2003)
65 P.3d 1285
MARINE FORESTS SOCIETY et al., Plaintiffs and Respondents,
v.
CALIFORNIA COASTAL COMMISSION et al., Defendants and Appellants.
No. S113466.
Supreme Court of California. En Banc.
April 9, 2003.
Petition for review GRANTED.
Request for judicial notice granted.
In addition to the issue set forth in the petition for review, the parties are requested to brief the following issues:
(1) Assuming the Commission's decision in the present case is constitutionally defective in the manner stated by the Court of Appeal, what is the appropriate remedy available to Marine Forests Society?
(2) What effect would the holding of the Court of Appeal have on past and other currently pending decisions of the California Coastal Commission?
(3) Does the February 20, 2003 amendment to Public Resources Code section 30312 eliminate the separation-of-powers defect found by the Court of Appeal, or is the composition of the Coastal Commission still vulnerable to a separation-of-powers challenge?
GEORGE, C.J, and KENNARD, BAXTER, WERDEGAR, CHIN, BROWN and MORENO, JJ, concur.